Citation Nr: 1023009	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  10-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter, and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's military service.

3.  The Veteran has not been shown to have tinnitus that is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the Veteran with notice of the 
information or evidence needed to substantiate his claims, 
including that which he was to provide and that which VA 
would provide, in an August 2009 letter prior to the initial 
decision on the claims in October 2009.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in this case.

Concerning the content of the notice, the Veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the August 2009 notice letter in 
which the RO informed the Veteran that, to establish service 
connection for a disability, the evidence must show three 
things:  (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first element that must be 
shown, the RO stated that VA would obtain the Veteran's 
service treatment records and other military records if 
needed.  Concerning the second element that must be shown, 
the RO informed the Veteran that a current disability may be 
shown by medical evidence or other evidence showing 
persistent or recurrent symptoms of disability, and the RO 
stated that it would get any records that the Veteran told VA 
about in this regard.  Finally, the RO told the Veteran that 
the third thing is usually shown by medical records or 
opinions and that the Veteran could submit this medical 
evidence himself of VA would request it if the Veteran told 
VA about it.  

The second notice requirement concerning the information or 
evidence that the Veteran was to provide has also been met in 
this case.  Specifically, the August 2009 letter notified the 
Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  It was also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
August 2009 letter informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case.  In 
particular, the August 2009 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Such notice was provided to the Veteran in the 
August 2009 letter.


Finally, the duty to assist the Veteran also has been 
satisfied in this case.  The Veteran's service treatment and 
personnel records as well as a VA examination report is in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  The Veteran 
has not informed VA of any existing VA or private medical 
records that may be helpful in the adjudication of his 
claims.  As such, VA is not on notice of any evidence needed 
to decide the claim which has not been obtained.  

In addition, the Veteran was afforded a VA examination 
September 2009 in connection with his claims for service 
connection.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the September 2009 VA medical opinion obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the service treatment records contained in 
the Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the statements of the 
appellant, and provides a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4). 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC, 
which informed them of the laws and regulations relevant to 
the Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and the report of a VA examination dated 
in September 2009.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran claims that he has both hearing loss and tinnitus 
as a result of exposure to certain acoustic trauma incurred 
in service.  He contends that he was exposed to both big and 
small machines as a machinist's mate in the Navy without 
using hearing protection. See August 2009 VA 21-4138.  He 
also claims to have been exposed to 155 howitzer canon fire 
while serving in the Province of Bougainville.  See VA Form 
21-4138, received in October 2009.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral hearing loss 
and tinnitus.  The Veteran's service treatment records are 
entirely negative for any complaints, treatment, or diagnosis 
of hearing loss or tinnitus.  In fact, his December 1945 
separation examination found his ears to be normal without 
any disease or defect, and a whispered voice testing revealed 
15/15 hearing in both ears. 

Subsequent to service, the Veteran initially sought service 
connection for his claimed disorders in July 2009.  See VA 
Form 21-526.  In that claim, he indicated that his hearing 
loss and tinnitus began in 1942.  However, the Veteran told 
the September 2009 VA examiner that his bilateral hearing 
loss began approximately 25 years earlier, which would have 
been around 1984 and nearly 40 years after his separation 
from service.  He also indicated that he had worn hearing 
aids for approximately 15 to 20 years.  The Veteran further 
denied having tinnitus.  

Indeed, the first time the Veteran met the criteria for a 
hearing loss disability under the provisions of 38 C.F.R. 
§ 3.385 was in September 2009 - almost 65 years after his 
discharge from service.  This is evidence against the 
Veteran's claim for service connection for hearing loss.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  At that time, the Veteran also 
did not complain of symptomatology associated with tinnitus, 
which is evidence against his current statements that he 
developed tinnitus as a result of his service.  Additionally, 
the Veteran has not informed VA of any medical treatment 
associated with either his claimed disabilities occurring 
between the time he separated from the military in 1945 and 
2009 when he was first afforded a VA hearing examination.  
This significantly contributes to a finding of no evidence of 
continuity of symptomatology.

The Veteran did tell the September 2009 VA examiner that he 
that he had sustained acoustic trauma in service as a result 
of serving as a truck driver and crane operator and being 
exposed to heavy weapons, including 155 howitzers, without 
wearing hearing protection.  However, the Veteran also 
reported having civilian occupational noise exposure for 
about three to four years following his military service.  

The September 2009 VA examination did find the Veteran to 
have current bilateral hearing loss as defined in 38 C.F.R. 
§ 3.385, and the examiner provided a diagnosis of bilateral 
severe to profound sensorineural hearing loss.  The Board 
observes that this is the only mention of the presence of 
sensorineural hearing loss of record.  Thus, there is no 
documented evidence of sensorineural hearing loss manifesting 
in service or to a compensable degree within one year 
following the Veteran's discharge from active duty.

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

As previously indicated, the Veteran has been shown to have a 
current diagnosis of bilateral hearing loss, and the Board 
notes that he is considered competent to relate a history of 
noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  

Nevertheless, the Board finds that the medical evidence of 
record does not link the Veteran's current bilateral hearing 
loss and tinnitus to service.  In fact, the September 2009 VA 
examiner was aware of the Veteran's claimed history of in-
service noise exposure, yet opined that it was not at least 
as likely as not that the Veteran has bilateral hearing loss 
and tinnitus that are related to his military service.  In so 
doing, she commented that the Veteran's service treatment 
records did not document hearing loss and noted his late 
reported onset of hearing loss as well as his own denial of 
having tinnitus.  There is no medical evidence otherwise 
relating these claimed disorders to the Veteran's military 
service.

Moreover, the medical evidence does not even show the Veteran 
to currently have tinnitus.  Indeed, there are no medical 
records documenting any complaints, treatment, or diagnosis 
of such a disorder.  The Veteran is competent to give 
evidence about what experiences; i.e., he is competent to 
report that he has experienced ringing in his ears. See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional). However, the Veteran himself 
explicitly denied having tinnitus at the time of his 
September 2009 VA examination.  As such, the Veteran has not 
been shown to have a current diagnosis of tinnitus.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that the 
Veteran is not entitled to service connection for tinnitus.

The only evidence of record supporting the Veteran's claims 
that he has hearing loss and tinnitus due to service are his 
own lay opinions.  The Veteran, however, is not shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).







ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


